


Exhibit 10.12.7

 

EIGHTH AMENDMENT TO THE JANUS 401(K)

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

IN CONNECTION WITH THE 2013 IRS DETERMINATION LETTER REVIEW

 

The Janus 401(k), Profit Sharing and Employee Stock Ownership Plan, as amended
and restated effective January 1, 2007 and subsequently amended from time to
time, including to amend the name to be the Janus 401(k) and Employee Stock
Ownership Plan (the “Plan”), is hereby amended as follows effective January 1,
2007:

 

1.                                      The cover page of the Plan is updated to
read in its entirety as follows:

 

JANUS 401(k), PROFIT SHARING AND EMPLOYEE STOCK OWNERSHIP PLAN

Amended and Restated as of January 1, 2007

 

2.                                      Page 1 of the Plan is hereby amended to
delete in its entirety the first paragraph, and the word “W I T N E S S E T H:,”
which follows the first paragraph.

 

3.                                      The final paragraph of the “Background”
section of the Plan is hereby amended in its entirety to read as follows:

 

The Stilwell Financial Inc. 401(k), Profit Sharing and Employee Stock Ownership
Plan, as amended and restated November 1, 2002, has been amended from time to
time by amendments numbered 1 through 10, including a change in the name of the
Plan Sponsor to Janus Capital Group Inc. and a change in the Plan name to Janus
Capital Group Inc. 401(k), Profit Sharing and Employee Stock Ownership Plan.
This document is an amendment and restatement of the Plan effective as of
January 1, 2007. The provisions of the amendment and restatement shall apply to
all persons who are Participants or beneficiaries on or after January 1, 2007,
except that the vested benefit of any such person who terminated employment
prior to January 1, 2007, shall be determined pursuant to the Plan provisions in
effect at the time of such termination of employment.

 

4.                                      The Plan is hereby amended by deleting
the reference to “132(0(4)” in Section 1.28(a), and substituting in its place
the reference “132(f)(4)”.

 

5.                                      The Plan is hereby amended by deleting
the reference to “001” in Section 1.55, and substituting in its place the
reference “003”.

 

6.                                      The Plan is hereby amended by deleting
from Section 8.13(b)(1) the words “described in Code Section
401(k)(2)(B)(i)(IV)”.

 

7.                                      The Plan is hereby amended to add a new
Section 12.9 to read as follows:

 

--------------------------------------------------------------------------------


 

12.9        LEGACY ESOP PROTECTIONS

 

(a)                                 Company Stock which is acquired with the
proceeds of an exempt loan and which is not publicly traded when distributed, or
which is subject to a trading limitation when distributed, shall be subject to
the put option described in this Section 12.9.  For purposes of this paragraph,
a “trading limitation” on a Company Stock is a restriction under any Federal or
State securities law or any regulation thereunder, or an agreement (not
prohibited by Section 12.9(d)) affecting the Company Stock which would make the
Company Stock not as freely tradeable as stock not subject to such restriction. 
No part of this Section 12.9 applies to Company Stock that was not acquired with
the proceeds of an exempt loan.

 

(b)                                 The put option may be exercised only by a
Participant or Former Participant, by the Participant’s or Former Participant’s
donees, or by a person (including an estate or its distributee) to whom the
Company Stock passes by reason of a Participant’s or Former Participant’s
death.  The put option entitles such person to put the Company Stock to the
Employer.  Under no circumstances may the put option bind the Plan.  However,
the Plan shall have an option to assume the rights and obligations of the
Employer at the time that the put option is exercised.

 

(c)                                  The put option shall commence as of the day
following the date the Company Stock is distributed to (or on behalf of) the
Former Participant and end sixty (60) days thereafter and if not exercised
within such sixty (60) day period, an additional sixty day put option shall
commence on the first day of the fifth month of the Plan Year next following the
date the stock was distributed to (or on behalf of) the Former Participant (or
such other (60) day period as provided in regulations).  However, in the case of
the Company Stock that is publicly traded without restrictions when distributed
but ceases to be so traded within either of the sixty (60) day periods described
herein after distribution, the Employer must notify each holder of such Company
Stock in writing on or before the tenth day after the date the Company Stock
ceases to be so traded that for the remainder of the applicable sixty (60) day
period the Company Stock is subject to the put option.

 

(d)                                 Except as provided above in this
Section 12.9, no Company Stock acquired with the proceeds of an exempt loan may
be subject to a put, call, or other option, or buy-sell or similar arrangement
when held by and when distributed from the Trust Fund, whether or not the Plan
is then an ESOP.  The protections and rights granted in this Section 12.9 are
non-terminable, and such protections and rights shall continue to exist under
the terms of this Plan so long as any Company Stock acquired with the proceeds
of an exempt loan is held by the Trust Fund or by any Participant or other
person for whose benefit such protections and rights have been created.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this 12th day of December, 2013.

 

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

 

 

 

Karlene Lacy

 

 

Senior Vice President

 

 

Taxation & Compensation Accounting

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

Sue Armstrong

 

 

Director, LTI and Retirement Plans

 

 

 

3

--------------------------------------------------------------------------------
